J-S36021-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    JOSEPH WARREN YOUNG                        :
                                               :
                       Appellant               :      No. 1716 WDA 2019

       Appeal from the Judgment of Sentence Entered November 1, 2019
               In the Court of Common Pleas of Somerset County
             Criminal Division at No(s): CP-56-SA-0000027-2019

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    JOSEPH WARREN YOUNG                        :
                                               :
                       Appellant               :      No. 1722 WDA 2019

       Appeal from the Judgment of Sentence Entered November 1, 2019
               In the Court of Common Pleas of Somerset County
             Criminal Division at No(s): CP-56-SA-0000051-2019


BEFORE:      OLSON, J., KING, J., and PELLEGRINI, J.*

MEMORANDUM BY KING, J.:                              FILED OCTOBER 16, 2020

        Appellant, Joseph Warren Young, appeals from the judgments of

sentence entered in the Somerset County Court of Common Pleas, following

his bench trial convictions for drivers required to be licensed and driving while

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S36021-20


operating privilege is suspended or revoked.1 We affirm.

        The trial court opinion set forth the relevant facts and procedural history

of this case as follows:

           [Appellant] appeals from a citation that Officer Russell Miller
           of the Conemaugh Township Police issued [to Appellant] in
           Stonycreek Township on May 22, 2019, after witnessing
           [Appellant] driving his vehicle without a license in
           Conemaugh and Upper Yoder Townships. Officer Miller and
           [Appellant] have interacted on numerous prior occasions.
           In fact, Officer Miller cited [Appellant] for driving without a
           license just two months before this May traffic stop, on
           March 7, 2019.         Although [this] case predominantly
           concerns the May traffic stop, both the May and March traffic
           stops were relevant to resolving the present matter.

           Both traffic stops occurred around the borders of
           Conemaugh, Upper Yoder, and Stonycreek Townships.
           Conemaugh Township is the southern neighbor of Upper
           Yoder Township, and Stonycreek Township lies to the east
           of both Conemaugh and Upper Yoder Townships.              In
           relevant part, Tire Hill Road connects Conemaugh and Upper
           Yoder Townships.         A shopping plaza sits along the
           northernmost portion of Tire Hill Road and straddles the two
           localities: the southern portion of the plaza is in
           Conemaugh, and its northern portion is in Upper Yoder.
           Ferndale Avenue, which is just beyond the northern edge of
           the shopping plaza and located in Upper Yoder, runs
           perpendicular to Tire Hill Road. Ferndale Avenue runs
           through Upper Yoder in a northeastern direction. After
           turning right onto Ferndale Avenue from Tire Hill Road, a
           driver will eventually enter Stonycreek Township.

           On March 7, 2019, [Appellant], who had a suspended
           driver’s license, was travelling north on Tire Hill Road in
           Conemaugh Township, while Officer Miller was traveling
           southbound and observed [Appellant] operating the

____________________________________________


1   75 Pa.C.S.A. §§ 1501(a), 1543(b)(1)(i).



                                           -2-
J-S36021-20


          vehicle.[2]     Because Officer Miller already knew that
          [Appellant] had a suspended driver’s license, he turned his
          patrol vehicle around in order to make a traffic stop. Officer
          Miller caught up with [Appellant’s] vehicle as it approached
          a stop sign in Upper Yoder Township, which was just beyond
          Conemaugh’s border and the shopping plaza. [Appellant]
          failed to stop his vehicle at the stop sign. Officer Miller then
          activated his patrol vehicle’s lights and proceeded to
          conduct the traffic stop in Upper Yoder Township. During
          this traffic stop, Officer Miller obtained [Appellant’s] certified
          driving record and confirmed that [Appellant’s] license was
          suspended. Officer Miller issued [Appellant] a citation for
          failure to stop for a posted stop sign … and another citation
          for operating a vehicle without a valid license ….1

              1 On May 2, 2019, [Appellant] proceeded to a
              summary hearing before [a magistrate], who found
              [Appellant] guilty of both offenses.

                                       *       *   *

              On [Monday,] June 3, 2019, [Appellant] appealed the
              magistrate’s decision to [the trial c]ourt, which was
              docketed as [SA-27-]2019.

          Two months later, on May 22, 2019, at around 3:00 a.m.,
          Officer Miller was stopped at a traffic light on the
          intersection of Ferndale Avenue and Tire Hill Road in Upper
          Yoder Township. From that vantage point, Officer Miller
          could observe the southern portion of Tire Hill Road located
          in Conemaugh and the entire shopping plaza, including a car
          wash that sits in Upper Yoder. While Officer Miller sat at the
          traffic light, he observed [Appellant’s] vehicle driving north
          on the portion of Tire Hill Road located in Conemaugh.
          Officer Miller was fully aware of the vehicle that [Appellant]
          drove, [Appellant’s] appearance, and the fact that
          [Appellant] had a suspended license. Thus, when Officer
          Miller observed [Appellant’s] vehicle traveling down Tire Hill
          Road in Conemaugh, he became suspicious that, once more,
____________________________________________


2  Officer Miller receives monthly reports regarding drivers with suspended
licenses, and he was aware of Appellant’s suspension from reviewing these
reports. (N.T. Hearing, 11/1/19, at 13).

                                           -3-
J-S36021-20


        [Appellant] was driving without a license and paid close
        attention to what occurred next.

        [Appellant’s] vehicle briefly continued north on Tire Hill Road
        from Conemaugh into Upper Yoder, before pulling into the
        shopping plaza and parking at the plaza’s car wash. The
        driver of the vehicle exited the car and began vacuuming it.
        Because of his abundant familiarity with [Appellant], Officer
        Miller immediately recognized the driver of the vehicle as
        [Appellant]. At that time, Officer Miller did not immediately
        approach [Appellant] because he hoped that [Appellant]
        would see him posted at the light and call someone for a
        ride, rather than continue driving. Officer Miller’s hopes did
        not come to fruition.

        After he finished vacuuming his vehicle, [Appellant]
        reentered his vehicle, exited the shopping plaza, and turned
        north onto Tire Hill Road, placing him at the intersection of
        Tire Hill Road and Ferndale Avenue in Upper Yoder.
        [Appellant] then turned his vehicle east onto Ferndale
        Avenue. Officer Miller immediately activated his patrol
        vehicle’s lights and sirens and began pursuing [Appellant] in
        order to conduct a traffic stop.       Because Stonycreek
        Township lies immediately to the east of Upper Yoder,
        Officer Miller ultimately performed the traffic stop … in
        Stonycreek Township. During the traffic stop, Officer Miller
        confirmed [Appellant’s] license suspension through a
        certified driving record.

        Officer Miller issued [a citation] for operating a vehicle with
        a suspended license …. On August 20, 2019, [Appellant]
        proceeded to a summary hearing before [a magistrate], who
        found [Appellant] guilty under Section 1543(b)(1). [The
        magistrate] assessed fines and costs against [Appellant].
        Because this was Appellant’s sixth offense under Section
        1543(b)(1), she also sentenced him to 90 days of
        incarceration in the Somerset County Jail.

        On September 18, 2019, [Appellant appealed the
        magistrate’s decision to the trial court, which was docketed
        as SA-51-2019].

(Trial Court Opinion for SA-51-2019, filed March 3, 2020, at 1-4) (internal


                                     -4-
J-S36021-20


record citations and some footnotes omitted).

       Prior to his trial de novo for both cases, Appellant filed identical

suppression motions at both SA-27-2019 and SA-51-2019. Appellant argued

that the March 7, 2019 traffic stop was illegal under the Municipal Police

Jurisdiction Act (“MPJA”), 42 Pa.C.S.A. §§ 8951-8955.       (See Suppression

Motion, filed 10/3/19, at ¶9). Appellant further argued that “pursuant to the

exclusionary rule,[3] the information obtained from the … illegal stop, i.e.,

[Appellant’s] driving record, cannot be the basis for the traffic stop made by

Officer Miller on May 22, 2019.” (Id. at ¶10).

       The court conducted a suppression hearing on November 1, 2019. After

receiving testimony from Officer Miller, the court permitted additional

argument. At that time, Appellant’s counsel raised another theory regarding

why the May 22, 2019 traffic stop was illegal:

          [T]he May incident, okay, clearly occurred in Cambria
          County.[4] [The officer] testified that he was at the corner
          of Ferndale Avenue and Tire Hill Road, and he saw a vehicle
          coming down. He didn’t know it was [Appellant] at all. So,
          he didn’t know if there’s a violation [that] occurred.

          He didn’t recognize [Appellant] until [Appellant] got out of
____________________________________________


3 “To effectuate the rights guaranteed under the Fourth Amendment, in the
early part of the last century, the United States Supreme Court adopted the
exclusionary rule, which bars the use of evidence obtained through an illegal
search and seizure.” Commonwealth v. Arter, 637 Pa. 541, 547-48, 151
A.3d 149, 153 (2016).

4Upper Yoder and Stonycreek Townships are located within Cambria County.
(See N.T. Hearing, 11/1/19, at 22). Conemaugh Township is in Somerset
County. (Id. at 32-33).

                                           -5-
J-S36021-20


          his car in the car wash … right along Tire Hill Road. He sees
          him, and then he’s waiting for him to drive. Again, he could
          have activated his lights and arrested him there. He didn’t
          do that.

          He stood by, came out, and he arrested him in Cambria
          County again. That whole violation definitely occurred
          within Cambria County.

(N.T. Hearing at 37).

        Following argument, the court granted Appellant’s suppression motion

in part. Specifically, the court dismissed the March 7, 2019 citation for failure

to stop at a stop sign, finding the offense “actually took place outside of

Conemaugh Township; and, so it would seem to the [c]ourt that there is no

exception under the [MPJA] for that particular offense.” (Id. at 39). The court

denied the suppression motion in all other respects, stating:

          [W]e believe that Section 8953(a)(2) [of the MPJA] applies,
          the reasoning being that we find that the officer was able to
          observe [Appellant] committing various violations under the
          Vehicle Code while in the boundaries of Conemaugh
          Township.

          The officer then pursued [Appellant] as [Appellant] drove
          beyond the boundaries of Conemaugh Township, and we
          find that that was a fresh pursuit of an offense that was
          [committed] inside of the jurisdiction of Conemaugh
          Township.

(Id.)

        Appellant immediately proceeded to a trial de novo for the remaining

offenses. At SA-27-2019, the court found Appellant guilty of drivers required

to be licensed and sentenced him to pay costs, fees, and a fine. At SA-51-

2019, the court found Appellant guilty of driving with a suspended license and

                                      -6-
J-S36021-20


sentenced him to ninety days’ incarceration, plus the payment of costs, fees,

and a fine.

      On November 18, 2019, Appellant timely filed separate notices of appeal

at both docket numbers. On November 21, 2019, the court ordered Appellant

to file a Pa.R.A.P. 1925(b) concise statement of errors complained of on appeal

at SA-27-2019 only.         Nevertheless, Appellant timely filed separate Rule

1925(b) statements at both docket numbers on December 11, 2019.              On

January 2, 2020, this Court consolidated the appeals sua sponte.

      Appellant now raises one issue for our review:

         Whether the trial court erred in finding that Officer Miller
         was authorized to arrest and charge [Appellant] with driving
         with a suspended license outside of his primary jurisdiction
         pursuant to 42 Pa.C.S.A. § 8953(a)(2), where Officer Miller
         did not observe or pursue [Appellant] at any time within his
         own primary territorial jurisdiction.

(Appellant’s Brief at 5).

      On appeal, Appellant contends there was no exception within the MPJA

to allow Officer Miller, who works for the Conemaugh Township Police

Department, to make the traffic stop in Stonycreek Township on May 22,

2019. Regarding the “hot pursuit” exception set forth in Section 8953(a)(2),

Appellant argues it applies only in cases where the offense is committed within

the officer’s primary jurisdiction. Appellant further argues the record does not

support a finding that he committed any offense in Conemaugh Township on

the night in question. Appellant maintains Officer Miller assumed Appellant

was traveling from Conemaugh Township on Tire Hill Road, but “the only

                                       -7-
J-S36021-20


testimony in evidence offered at [the suppression hearing] was that Appellant

was operating his vehicle in Cambria County at the time Officer Miller first

observed him ….” (Id. at 17-18). Appellant concludes Officer Miller violated

the MPJA and conducted an illegal traffic stop, and this Court must reverse

the conviction for driving with a suspended license at SA-51-2019.5        We

disagree.

       In reviewing the court’s suppression ruling, we are guided by the

following principles:

          The standard and scope of review for a challenge to the
          denial of a suppression motion is whether the factual
          findings are supported by the record and whether the legal
          conclusions drawn from those facts are correct. When
          reviewing the rulings of a suppression court, [the appellate
          court] considers only the evidence of the prosecution and so
          much of the evidence for the defense as remains
          uncontradicted when read in the context of the record as a
          whole. When the record supports the findings of the
          suppression court, [the court is] bound by those facts and
          may reverse only if the legal conclusions drawn therefrom
          are in error.

Commonwealth v. Griffin, 116 A.3d 1139, 1142 (Pa.Super. 2015) (quoting

Commonwealth v. Johnson, 33 A.3d 122, 125-26 (Pa.Super. 2011)). “It is

within the suppression court’s sole province as factfinder to pass on the

credibility of witnesses and the weight to be given their testimony.”


____________________________________________


5 In its Rule 1925(a) opinion, the trial court determined that Appellant waived
this issue by failing to raise it in the suppression motion or at the hearing.
(See Trial Court Opinion at 7-8). Based upon our review of the transcript,
however, counsel’s oral argument at the suppression hearing was adequate
to preserve the issue for appeal. (See N.T. Hearing at 37).

                                           -8-
J-S36021-20


Commonwealth v. Thomas, 179 A.3d 77, 81 (Pa.Super. 2018) (quoting

Commonwealth v. Gallagher, 896 A.2d 583, 585 (Pa.Super. 2006)).

      The MPJA defines the “primary jurisdiction” of municipal police officers

as “[t]he geographical area within the territorial limits of a municipality or any

lawful combination of municipalities which employs a municipal police officer.”

42 Pa.C.S.A. § 8951.      The MPJA also recognizes certain instances where

municipal police officers may legitimately stop an individual outside of their

primary jurisdiction, including when an officer is in hot pursuit of a suspect:

         § 8953. Statewide municipal police jurisdiction

             (a) General rule.—Any duly employed municipal
         police officer who is within this Commonwealth, but beyond
         the territorial limits of his primary jurisdiction, shall have
         the power and authority to enforce the laws of this
         Commonwealth or otherwise perform the functions of that
         office as if enforcing those laws or performing those
         functions within the territorial limits of his primary
         jurisdiction in the following cases:

                                   *    *    *

                   (2) Where the officer is in hot pursuit of any
            person for any offense which was committed, or which
            he has probable cause to believe was committed,
            within his primary jurisdiction and for which offense
            the officer continues in fresh pursuit of the person
            after the commission of the offense.

42 Pa.C.S.A. § 8953(a)(2).

      Our Supreme Court has elaborated that “‘hot pursuit’ and ‘fresh pursuit’

require some sort of investigation and tracking of the perpetrator and that

that pursuit be immediate, continuous and uninterrupted.” Commonwealth


                                       -9-
J-S36021-20


v. Peters, 600 Pa. 268, 274, 965 A.2d 222, 225 (2009). Further, “the MPJA

is to be construed liberally to give effect to its purposes. One of the intended

purposes of the MPJA is to promote public safety while maintaining police

accountability to local authority; it is not intended to erect impenetrable

jurisdictional walls benefit[ing] only criminals hidden in their shadows.” Id.

(internal citations and quotation marks omitted).

      Instantly, Officer Miller unequivocally testified that he observed

Appellant driving in Conemaugh Township, the officer’s primary jurisdiction,

on May 22, 2019:

         [THE COURT]:         Now, let’s go to the later incident.    I
         think it was the May 22nd incident.

         [OFFICER]:            Okay.

         [THE COURT]:          You first observed him in Conemaugh
         Township …?

         [OFFICER]:        On the road in                Conemaugh
         Township. He pulled into the car wash.

(N.T. Hearing at 25) (emphasis added). In light of this testimony, the court

concluded that Section 8953(a)(2) authorized Officer Miller’s subsequent

actions. (See id. at 39). Here, the suppression record supports the court’s

finding that Officer Miller properly acted under the MPJA, where the officer was

in hot pursuit of Appellant for an offense committed within the officer’s primary

jurisdiction. See Peters, supra; 42 Pa.C.S.A. § 8953(a)(2). Because the

record supports the court’s factual findings, we affirm. See Griffin, supra.

      Judgments of sentence affirmed.

                                       - 10 -
J-S36021-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/16/2020




                          - 11 -